DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 October 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 4,717,065) hereinafter Matsui in view of Johansen (US 2014/0027023 A1).
Regarding claim 1, Matsui teaches a method of making a tube (Title; Abstract) comprising:
providing a flat-rolled sheet (1) having a roll direction (see arrow in Fig 1-2) (Fig 1-2; Col 2, Ln 59-61);
bringing together two edges (7, 7) of the sheet (1) that are transverse to the roll direction to thereby form a butt seam (8) (Fig 1-4; Col 2, Ln 61-68); and
welding the butt seam (8) to form the tube (Fig 4-5; Col 2, Ln 68 – Col 3, Ln 2).
Matsui does not explicitly teach the sheet is an aluminum alloy nor that the type of welding is friction stir welding.
Johansen teaches a method for making a tube (Abstract) and further teaches a flat aluminum alloy sheet (1) (Fig 1; [0034]) is bent to create a butt seam (5) and then friction stir welded along a longitudinal direction to form a tube (4) ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui such that the sheet is made from an aluminum alloy as taught by Johansen in order to be subsequently strengthened by heat treatment (see Johansen, [0014]). Furthermore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui such that the tube is friction stir welded as taught by Johansen to yield a joint of desirable mechanical properties (see Johansen, [0008]).
Regarding claim 3, Matsui teaches limitations of claim 1 as discussed above but does not explicitly teach pressing the tube to form a flat area in the tube.
Johansen teaches pressing the tube (4) to form a flat area (7, 8) (Fig 1D; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui to press the tube to form a flat area as taught by Johansen to allow for the thickness of the tube to have greater strength in desired areas (see Johansen, [0038]).
Regarding claim 4, Matsui teaches limitations of claim 1 as discussed above but does not explicitly teach removing a portion of the flat area from the tube to form a mounting hole in the flat area.
Johansen teaches removing a portion of the flat area (7, 8) from the tube (4) to form a mounting hole (9, 10) (Fig 1E; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui to remove a portion of the flat area from the tube to form a mounting hole as taught by Johansen in order to meet the structural requirements of the finished tube (see Johansen [0040]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Johansen as applied to claim 1 above, and further in view of Hamel et al. (US 7,325,435 B2) hereinafter Hamel.
Regarding claim 2, Matsui and Johansen teach the method of claim 1 as discussed above but does not explicitly teach removing a portion of the sheet before friction stir welding to form an aperture extending through a thickness of the sheet and having an open perimeter at an end of the tube.
Hamel teaches a method of making a tube (Title; Abstract) and further teaches removing a portion of sheet before friction stir welding to form an aperture (68, 70) extending through a thickness of a sheet (48) and having an open perimeter at an end of the tube (62) (examiner is interpreting the perimeter of the aperture (68, 70) is located at an end of the tube) (Fig 2; Col 4, Ln 37-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui and Johansen such that a portion of the sheet is removed before friction stir welding to form an aperture extending through a thickness of the sheet and having an open perimeter at an end of the tube as taught by Hamel in order to reduce the number of operations needed to be performed after the tube is formed (see Hamel (Col 4, Ln 37-40).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Johansen as applied to claim 1 above, and further in view of Klatzer et al. (US 4,210,467) hereinafter Klatzer.
Regarding claim 5, Matsui in view of Johansen teaches the method of claim 1 as discussed above but does not explicitly disclose arranging end connectors on two ends of the tube; and mounting the end connectors to a vehicle door, wherein the tube is a door beam in the vehicle door.
Klatzer teaches a method of making a tubular reinforcing element for the interior of vehicle doors (Title; Abstract). Klatzer further teaches arranging end connectors on two ends of a tube; and mounting the end connectors to a vehicle door, wherein the tube is a door beam in the vehicle door (Col 3, Ln 61-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui in view of Johansen such that the method of making a tube is used to make a door beam in a vehicle door and said tube has two end connectors on the end of the tube as taught by Klatzer to yield a stronger vehicle door with lighter features (see Klatzer, Col 1, Ln 32-36).
Claims 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klatzer in view of Masuda (EP 1,504,844 A1) in view of Johansen.
Regarding claim 6, Klatzer teaches a method of producing a door beam (Title; Abstract) comprising: securing mounting brackets to a tube, the mounting brackets being securable to a vehicle door (Col 3, Ln 61-64). 
Klatzer does not explicitly disclose the method of making the tube.
Masuda teaches a method of making a tube (Title; Abstract) comprising 
providing a flat-rolled sheet (2), the sheet (2) having a leading edge (2a), an opposite trailing edge (2a), and a roll direction extending from the leading edge to the trailing edge (Fig 1; [0011]); and
welding the leading edge to the trailing edge at a butt joint to form a tube (3) of the flat-rolled sheet (Fig 1; [0012]).
Masuda does not teach the sheet is made of an aluminum alloy nor that the welding of the butt joint is done via friction stir welding.
Johansen teaches a flat aluminum alloy sheet (1) (Fig 1; [0034]) is bent to create a butt seam (5) and then friction stir welded along a longitudinal direction to form a tube (4) ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Masuda such that the sheet is made from an aluminum alloy as taught by Johansen in order to be subsequently strengthened by heat treatment (see Johansen, [0014]). Furthermore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Masuda such that the tube is friction stir welded as taught by Johansen to yield a joint of desirable mechanical properties (see Johansen, [0008]).
Regarding claim 8, Klatzer further teaches the mounting brackets are secured to two ends of the tube (Col 4, Ln 61-64).
Regarding claim 10, Klatzer and Masuda teach limitations of claim 1 as discussed above but does not explicitly disclose pressing the tube to form a flat area in the tube.
Johansen teaches removing a portion of the flat area (7, 8) from the tube (4) to form a mounting hole (9, 10) (Fig 1E; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klatzer and Masuda to remove a portion of the flat area from the tube to form a mounting hole as taught by Johansen in order to meet the structural requirements of the finished tube (see Johansen [0040]).
Regarding claim 11, Klatzer and Masuda teach limitations of claim 6 as discussed above but do not explicitly teach removing a portion of the flat area from the tube to form a mounting hole in the flat area.
Johansen teaches removing a portion of the flat area (7, 8) from the tube (4) to form a mounting hole (9, 10) (Fig 1E; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Matsui to remove a portion of the flat area from the tube to form a mounting hole as taught by Johansen in order to meet the structural requirements of the finished tube (see Johansen [0040]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klatzer in view of Masuda in view of Johansen as applied to claim 6 above, and further in view of Hoff (US 2016/0303952 A1).
Regarding claim 7, Klatzer, Masuda, and Johansen teach the method of claim 6 as discussed above. Klatzer further teaches securing the mounting brackets to the vehicle door (Col 4, Ln 61-64). 
Klatzer, Masuda, and Johansen do not explicitly disclose wherein a side of the tube including the butt joint does not directly face an exterior of the vehicle door.
Hoff teaches an impact beam for a vehicle door (Title; Abstract) and further teaches a side of the tube (12) including the butt joint (55) does not directly face an exterior of the vehicle door (Fig 5; [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klatzer, Masuda, and Johansen such that the seam does not directly face an exterior of the vehicle door as taught by Hoff in order to reduce compressive stress and tensile impact stresses at the weld seam (see Hoff, [0032]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klatzer in view of Masuda in view of Johansen as applied to claim 6 above, and further in view of Hamel.
Regarding claim 9, Klatzer, Masuda, and Johansen teach the method of claim 6 as discussed above but do not explicitly disclose removing a portion of the sheet before friction stir welding to form an aperture extending through a thickness of the sheet and having an open perimeter at an end of the tube.
Hamel teaches a method of making a tube (Title; Abstract) and further teaches removing a portion of sheet before friction stir welding to form an aperture (68, 70) extending through a thickness of a sheet (48) and having an open perimeter at an end of the tube (62) (examiner is interpreting the perimeter of the aperture (68, 70) is located at an end of the tube) (Fig 2; Col 4, Ln 37-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klatzer, Masuda, and Johansen such that a portion of the sheet is removed before friction stir welding to form an aperture extending through a thickness of the sheet and having an open perimeter at an end of the tube as taught by Hamel in order to reduce the number of operations needed to be performed after the tube is formed (see Hamel (Col 4, Ln 37-40).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726         

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726